Title: From George Washington to Captain Henry Lee, Jr., 16 February 1778
From: Washington, George
To: Lee, Henry Jr.



Dr Sr
Hd Qrs Valley Forge Feby 16 1778.

You are immediately to proceed, with a party of Horse to Dover and the Head of Elk, and in conjunction with the commissaries there, exert your utmost endeavours, to hasten to this Army all the flesh-prov[is]ions, deposited in the Magazines, at those places. In order to this, you are empowerd to impress th[r]oughout the Country any number of Waggons you may stand in need of. I have also written to Genl smallwood, whom you will consult on the occasion, to afford you ev’ry assistance in his power; he will furnish you with proper officers, acquainted with the adjacent Country to aid in the execution of your purpose.
After putting in motion all the Provisions in the aforemention’d Magazines, I woud recommend to you to consult Genl smallwood, on the propriety & expediency, of collecting cattle & Forage about the Country to which you are sent, and if any resources can be derived thence

towards the relief of our distresses it will be infinitely desireable. I need say nothing to animate your Zeal on this occasion: I am confident you have too just a sense of our necessities to omit any exertion it will possibly be in your Power to make. Given at Head Quarters Valley Forge this 16 Feby 1778

G. W——n

